Citation Nr: 1630861	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1967 to October 1967.  The Veteran also served prior to this in the Oklahoma Army National Guard in 1965, with a verified period of initial active duty for training (ACDUTRA) from May 22, 1965 to October 30, 1965.  See April 1968 Request for Information (VA Form 07-3101).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes VA treatment records from the Northern Arizona (Prescott) VA healthcare system dated from 2007 to 2013, and a September 2013 VA knee examination.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

It appears the Veteran may be raising the issues of service connection for a bilateral foot disorder and bilateral hearing loss in the June 2014 VA Form 9 (Substantive Appeal), but this is not entirely clear.  Therefore, the AOJ should clarify with the Veteran whether he intends to file service connection for these disorders.  If he responds in the affirmative for either disorder, the Board does not have jurisdiction over them, and these service connection issues would be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

First, at various times during the appeal, additional VA treatment records, presently not of record, have been identified by the Veteran or by VA medical practitioners.  At present, the only VA treatment records in the claims file are from the VA healthcare system in Northern Arizona (Prescott) dated from 2007 to 2013.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain and associate with the claims file the following outstanding VA medical records, assuming they are adequately identified by the Veteran after any necessary clarification:  

(A) VA treatment records from the Northern Arizona (Prescott) VA healthcare system dated from June 2013 to the present;

(B) VA treatment records from the Albuquerque, New Mexico VA healthcare system dated in 2003 or 2004, documenting post-service right knee surgery - mentioned by June 2007 VA "gold ANP" history and physical note and September 2013 VA knee examination at page 8;

(C) VA treatment records from an unidentified VA healthcare system (specifically, CPRS notes from September 2003 and an orthopedic examination dated in January 2004) - mentioned by September 2013 VA knee examination at page 1; and 

(D) VA treatment records from the Albuquerque, New Mexico VA healthcare system and Denver, Colorado VA healthcare system with unidentified dates - mentioned by Veteran in December 2013 Report of General Information (VA Form 21-0820).

Second, the Veteran should be scheduled for a VA audiology examination and opinion to determine if the Veteran's reported tinnitus is the result of either his period of ACDUTRA training from May 1965 to October 1965 or his period of active duty from March 1967 to October 1967.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §°3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the following VA treatment records and associate them with the claims file, contacting the Veteran if necessary for any clarification required to identify certain records:

(A) VA treatment records from the Northern Arizona (Prescott) VA healthcare system dated from June 2013 to the present;

(B) VA treatment records from the Albuquerque, New Mexico VA healthcare system dated in 2003 or 2004, documenting post-service right knee surgery - mentioned by June 2007 VA "gold ANP" history and physical note and September 2013 VA knee examination at page 8;

(C) VA treatment records from an unidentified VA healthcare system (specifically, CPRS notes from September 2003 and an orthopedic examination dated in January 2004) - mentioned by September 2013 VA knee examination at page 1; and 

(D) VA treatment records from the Albuquerque, New Mexico VA healthcare system and Denver, Colorado VA healthcare system with unidentified dates - mentioned by Veteran in December 2013 Report of General Information (VA Form 21-0820).

All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiology examination by an appropriate clinician to determine the etiology of the Veteran's current tinnitus.  The entire Virtual VA and VBMS claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  An explanation or rationale for all opinions expressed must be provided.

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current tinnitus disability had its onset during his period of ACDUTRA training from May 1965 to October 1965, or his period of active duty from March 1967 to October 1967, or is causally or etiologically related to noise exposure or hearing loss during either of these two periods of military service? 

(b) In rendering the above opinion, the VA examiner must consider and address the following evidence:  

The Veteran's Army National Guard records from his initial period of ACDUTRA training from May 1965 to October 1965 are negative for any complaints, treatment, or diagnosis of tinnitus.  However, the Veteran reports that he was exposed to hazardous noise from gunfire and artillery during live fire and infantry training in 1965 during ACDUTRA.  See August 2013 claim and June 2014 VA Form 9.  Post-service, he states that he first noticed ringing and cricket sounds in the ears in 1965 during his ACDUTRA training.  The Veteran's DD Form 214 confirms he was awarded the Marksman (Rifle) badge.

During his second period of active duty service from March 1967 to October 1967, a March 1967 STR audiology examination at enlistment documents diminished hearing in the right ear at 4000 Hertz.  STR clinical records and ENT clinic records dated in May 1967 document a slight decrease in hearing in the right ear.  A July 1967 STR clinical record notes earaches as a symptom.  On examination in July 1967, the right tympanic membrane was somewhat swollen and reddened.  However, the Department of Defense's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicates that the Veteran's MOS as a medical corpsman during his second period of service from March 1967 to October 1967 involved only a "low" probability of noise exposure.  

Post-service, at a December 1967 VA examination, the Veteran complained of pain in his ear.  He stated that recently he had a sudden onset of pain in both ears and he states that he felt numb and tingly all over.  His ENT examination was unremarkable at that time.  His ears were totally unremarkable.  The external auditory canals were normal.  The tympanic membranes were normal bilaterally.  

Post-service, an August 2010 VA nurse practitioner history and physical note mentioned a reported history of right sided hearing loss from firing guns while in service.

Finally, with regard to late-onset tinnitus, the VA examiner is advised that the Director of the VA Compensation and Pension Service observed in VBA Training Letter 10-02 that the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  It was also noted that "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurred" ... "Therefore, delayed-onset tinnitus must be considered."  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA audiology examination and to cooperate in the development of the tinnitus claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

